COURT OF APPEALS OF VIRGINIA

Present: Judges Baker, Bray and Overton
Argued at Norfolk, Virginia

ROBERT LYLE YINGLING

v.         Record No. 1149-94-1              OPINION BY
                                        JUDGE RICHARD S. BRAY
COMMONWEALTH OF VIRGINIA                  DECEMBER 5, 1995

          FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                        Norman Olitsky, Judge

          Dianne G. Ringer, Assistant Public Defender
          (Office of the Public Defender, on brief), for
          appellant.
          Linwood T. Wells, Jr., Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.



     Robert Lyle Yingling (defendant) was convicted in a bench

trial of an escape by "Furlough Violation," conduct proscribed by

Code § 53.1-37(D).    On appeal, defendant challenges the sufficiency

of the evidence to support the conviction.    We affirm the judgment

of the trial court.

     Under familiar principles of appellate review, we examine the

evidence in the light most favorable to the Commonwealth, granting

to it all reasonable inferences fairly deducible therefrom.     Martin

v. Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).

The judgment of a trial court, sitting without a jury, is entitled

to the same weight as a jury verdict and will be disturbed only if

plainly wrong or without evidence to support it.     Id.

     The pertinent facts are not in dispute.    Defendant, then an
                                                            1
inmate at the Southampton Work Release Center (Southampton), was

     1
      An institution of the Virginia Department of Corrections.
approved for a thirty day "furlough" pursuant to Code § 53.1-37(C),

which authorizes the Director of the Department of Corrections

(Director) to "permit a prisoner a furlough when the prisoner has

been approved for release on parole by the Parole Board and thirty

days or less remain to be served by the prisoner prior to his date

of release on parole."    Such furloughs "extend the limits of

confinement of any prisoner . . . to permit . . . visiting . . .

home or family," subject to "rules and regulations" prescribed by

the State Board of Corrections.    Code § 53.1-37(A).   A willful

failure by a "prisoner . . . to remain within the limits of

confinement set by the Director" shall constitute an "escape . . .

as though he left the state correctional facility itself."     Code

§ 53.1-37(D).
     As a condition to his furlough, defendant executed an

"Extended Furlough Agreement," which required, inter alia, that he

report to the "Chief Probation and Parole Officer, Probation and

Parole District #3[,] . . . Portsmouth, Va." within "one working

day" after his release.   The agreement further directed that

defendant thereafter "report to the supervising Probation and

Parole Officer as he/she may require . . .[,] follow any other

instructions the officer may give," "obey all . . . laws and
                                                                      2
ordinances," and "not use, possess or distribute illegal drugs."
Supervision of defendant's furlough and enforcement of all related

conditions were assigned to Portsmouth parole officer Albert

     2
      Defendant agreed to provide "urine or blood samples if
required."




                                  - 2 -
McCloskey, with the understanding that violations would be reported

to officials at Southampton for appropriate action.

     Shortly after defendant's furlough commenced, he submitted a

required urine specimen to McCloskey which tested "positive for

marijuana use."   McCloskey immediately requested instructions from

Southampton and ordered defendant to report to the Portsmouth

parole office the following morning.     Defendant appeared as

instructed, acknowledged using the drug while on furlough, and

McCloskey directed that he "sit in the lobby, . . . remain in the

lobby until further notice," warning that "if he left the building

. . . he could be charged with escape."    McCloskey allowed

defendant to "smoke a cigarette" "on the steps in front of the

building," provided "he let the receptionist know before he did

that," but denied his request to "get something to eat."
     At approximately 1:05 p.m., McCloskey learned that defendant

"was no longer in sight" of the parole office.    McCloskey searched

for defendant both inside and outside the office without success,

and defendant "never came back" or made further contact with the

parole office.    He was arrested four days later in the City of

Portsmouth on a warrant charging the subject offense.

     Because the Commonwealth did not establish that defendant

"left the City of Portsmouth while on furlough," defendant contends

that the evidence was insufficient to prove that he willfully

exceeded the prescribed "limits of confinement" in violation of

Code § 53.1-37(D).

     "When statutory construction is required, we construe a



                                 - 3 -
statute to promote the end for which it was enacted, if such an

interpretation can reasonably be made from the language used."

Woolfolk v. Commonwealth, 18 Va. App. 840, 847, 447 S.E.2d 530, 533

(1994).   "The plain, obvious, and rational meaning of a statute is

always preferred to any curious, narrow or strained construction."

 Branch v. Commonwealth, 14 Va. App. 836, 839, 419 S.E.2d 422, 424

(1992).   "Although penal laws are to be construed strictly [against

the Commonwealth], they 'ought not to be construed so strictly as

to defeat the obvious intent of the legislature.'"      Willis v.

Commonwealth, 10 Va. App. 430, 441, 393 S.E.2d 405, 411 (1990)

(citation omitted).   Moreover, "a statute should never be construed

so that it leads to absurd results."      Branch, 14 Va. App. at 839,

419 S.E.2d at 424.

     Assuming, without deciding, that the statutory language

"limits of confinement" contemplates only geographical or

territorial considerations, the "Extended Furlough Agreement"

required that defendant "report to the supervising . . . Parole

Officer as he/she . . . may require and follow any other
instructions the officer may give."      (Emphasis added.)   Thus, the

Director clearly authorized the supervising parole officer,

McCloskey in this instance, to assume institutional control of

defendant.   When McCloskey thereafter ordered defendant to remain

in the lobby of the parole office, warning that noncompliance could

result in a charge of "escape," he specifically established new and

more restrictive "limits of confinement" governing defendant's

furlough.    Defendant's subsequent departure from the premises



                                 - 4 -
therefore constituted an escape in violation of Code § 53.1-37(D).

     Accordingly, we affirm the conviction.

                                                  Affirmed.




                               - 5 -